Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 12, 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
In view of the statement of common assignment (see remarks at page 5, exception under 35 USC102(b)(2)) the previous rejection has been withdrawn. 
Regarding claim 1, none of the prior art of record specifies or makes obvious a resin determination method for determining a resin type of an object to be sorted by irradiating the object with infrared light, the method comprising: 
processing a roughness of a determination target surface of the object by a processor to set an arithmetic mean roughness Ra to not less than 0.025 µm in not less than 50% of an area of the determination target surface, the determination target surface being one of (i) an irradiation surface to be irradiated with the infrared light and (ii) a surface opposite to the irradiation surface; 
determining the resin type of the object by an arithmetic processor on the basis of a reflection or absorption spectrum obtained from the reflected light received by the light receiver, in combination with the other claimed steps.
References such as Kinugawa teach a conventional resin sorting and identifying method, but does no teach the above limitations in combination with the other claimed steps.
Regarding claim 4, for similar reasons, none of the prior art of record specifies or makes obvious a resin determination apparatus for determining a resin type of an object to be sorted by irradiating the object with infrared light, the apparatus comprising: 
a processor that processes a roughness of a determination target surface of the object to set an arithmetic mean roughness Ra to not less than 0.025 µm in not less than 50% of an area of the determination target surface, the determination target surface being one of (i) an irradiation surface to be irradiated with the infrared light and (ii) a surface opposite to the irradiation surface; 
an arithmetic processor that determines the resin type of the object on the basis of a reflection or absorption spectrum obtained from the reflected light received by the light receiver, in combination with the other claimed elements.
The balance of claims are allowable for the above stated reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/203177- discloses a conventional resin identification apparatus using reflected IR.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884